Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s remarks
Examiner has withdrawn the 103 rejection from the previous office action dated 11/17/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.

Allowable Subject Matter
Claims 13-20 are allowed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

2.	Claim 1 does not recite hardware being executed in the claim limitations, ("display, on a display, a user interface including selectable algorithm options”, “receiving, via an input module, a signal…”, etc…”), without any link in the body of the claims to a hardware component that is directed to non-statutory subject matter.  Therefore, it is software, per se and the claims fail to comprise any hardware to construct a system that can squarely fit within any statutory categories as shown above.  Applicant's specification fails to indicate any hardware tied to this data structure and if this data structure tied to hardware, then the hardware should be mentioned in the body of the claims.  It is not patent eligible subject matter in accordance with In re Warmerdam, 31 USPQ 2d, 1354.  The examiner suggests implementing hardware (i.e. processor or memory) into the body of the claims.  


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D BROWN/Primary Examiner, Art Unit 2433